Citation Nr: 1016912	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
condition, to include schizophrenia. 


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the above claim.

For purposes of clarification, the Board observes that the RO 
characterized the Veteran's claim as a claim to reopen 
service connection for neuropsychiatric condition on the 
basis of new and material evidence.  However, the Veteran's 
folder was rebuilt in June 2008, and it appears that the 
folder was last located at the VA Records Management Center 
in St. Louis, Missouri, in May 2003.  Therefore, any prior 
decision on the Veteran's claim for service connection for 
neuropsychiatric condition was not of record at the time the 
Veteran filed the current claim, such that the Board cannot 
determine the date, finality, or reason for the prior denial.  
As such, the Board will adjudicate this claim de novo as a 
claim for service connection, and believes this is the more 
preferable characterization of the current claim in the 
interest of fairness to the Veteran.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he suffers from a current 
neuropsychiatric disorder that began in service.  In support 
of this contention, he has submitted a VA hospital summary 
report providing a diagnosis of schizophrenia, 
undifferentiated type, chronic, dated February 1971 to June 
1971, and a statement from his private physician dated 
October 2007 which provides the opinion that the Veteran's 
currently diagnosed schizophrenia became symptomatic in 
service and subsequently developed into a "full blown" 
disorder in 1971. 

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, it is incumbent on 
the Board to remand this matter for a VA examination to 
supplement the record prior to adjudicating this claim.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

Furthermore, additional development of the record is 
required.  As noted above, the Veteran's original VA claims 
folder was lost and has been rebuilt.  The rebuilt file, 
however, does not contain the Veteran's service treatment 
records, and the Veteran has indicated that he was treated 
for restlessness and anxiety in service.  Additionally, the 
Board notes that the RO filed a request to confirm the 
Veteran's dates of service, but there is no response in the 
claims folder.  Therefore, on remand, the RO/AMC should 
contact the Veteran to obtain any knowledge he may have 
regarding any specific facilities at which he received 
treatment.  Subsequently, the RO/AMC should contact the 
National Personnel Records Center (NPRC) to verify the 
Veteran's dates of active service and to obtain any 
outstanding medical and personnel records associated with his 
service, utilizing any additional information provided by the 
Veteran as appropriate.  If the Veteran is able to name any 
specific facilities, the RO/AMC should also make a direct 
request to the facilities named by the Veteran in order to 
ascertain whether any treatment records are available.  

Review of the claims folder reveals that the Veteran was 
hospitalized at the San Juan Psychiatric Hospital and 
receives ongoing treatment from Rosa A. Coca Rivera, M.D.  
Records from these providers should be obtained on remand.  
The VA hospital summary report dated from February 1971 to 
June 1971 also shows that the Veteran was to receive further 
psychiatric treatment at VA.  Therefore, his complete VA 
treatment records should be obtained on remand, to include 
from the Hato Rey and San Juan treatment facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain any 
knowledge he may have regarding the 
specific facilities at which he received 
treatment during service, including the 
names of the facilities and the dates of 
treatment. 

The Veteran should also be directed to 
submit all relevant records that he has in 
his possession. 

2.  Utilizing any information obtained 
from the Veteran, make arrangements to 
verify the Veteran's dates of service and 
to obtain the Veteran's complete service 
treatment records (to include clinical 
records) and service personnel records 
from the National Personnel Records Center 
(NPRC), any specific facilities identified 
by the Veteran, and/or any other 
appropriate source.  The RO/AMC should 
document all actions taken to obtain these 
records, including which repositories were 
contacted and the reason for contacting 
the repository.  If additional records are 
not available, a negative reply must be 
provided.

3.  Make arrangements to obtain the 
Veteran's complete VA treatment records 
for psychiatric problems (i.e., 
hospitalization reports, inpatient and 
outpatient records, clinical records, 
etc.), to include from the Hato Rey and 
San Juan VA treatment facilities, dated 
from December 1969 to present.  

4.  Make arrangements to obtain the 
Veteran's complete treatment records for 
psychiatric problems from the San Juan 
Psychiatric Hospital and from Rosa A. Coca 
Rivera, M.D., dated from December 1969 to 
present.  

5.  Thereafter, schedule the Veteran for a 
VA psychiatric examination, preferably by 
a psychiatrist.  The claims file, 
including a copy of this remand, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
Any indicated diagnostic tests and studies 
should be accomplished.  

The examiner should provide a diagnosis 
for all psychiatric disorders found to be 
present, i.e., anxiety, depression, 
schizophrenia, etc.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50% probability or greater) that any 
current psychiatric disorder had its 
clinical onset during the Veteran's active 
military service or was manifest within 
one year following his separation from 
service.

If it is determined that any current 
psychiatric disorder had its clinical 
onset after service, please provide an 
opinion as to whether it is at least as 
likely as not (50% probability or greater) 
that it is related to any in-service 
disease, event, or injury.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Then, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.

7.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
is not granted, provide the Veteran and 
his representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

